40 F.3d 1049
74 A.F.T.R.2d (RIA) 94-7036, 94-2 USTC  P 50,611
Devona FERREL, Plaintiff-Appellant,v.Ann BROWN, Seattle District Director of Internal Revenue;Timothy A. Towns, Chief, Collection Branch,Defendants-Appellees.
No. 93-36106.
United States Court of Appeals,Ninth Circuit.
Submitted Nov. 3, 1994.*Decided Nov. 25, 1994.

Robert E. Kovacevich, Spokane, WA, for plaintiff-appellant.
Gary R. Allen, Tax Div., U.S. Dept. of Justice, Washington, DC, and Diane E. Tebelius, Asst. U.S. Atty., Seattle, WA, for defendants-appellees.
Appeal from the United States District Court for the Western District of Washington.
Before:  BEEZER and FERNANDEZ, Circuit Judges, and ORRICK, District Judge.**
PER CURIAM:


1
We have carefully reviewed the record and the district court's decision.  We affirm for the reasons fully explicated in the district court's excellent published opinion--Ferrel v. Brown, 847 F. Supp. 1524 (W.D.Wash.1993).  We adopt that opinion as our own.


2
Ferrel does raise one issue that was mentioned in her complaint but was not decided in the district court's opinion.  She asserts that the levy on her account violated 26 U.S.C. Sec. 6331(f) because it was uneconomical.  However, that section has no relevance to this case because "Sec. 6331 ... does not 'implicate the rights of third parties'...."  United States v. National Bank of Commerce, 472 U.S. 713, 731, 105 S. Ct. 2919, 2930, 86 L. Ed. 2d 565 (1985) (citation omitted).1


3
AFFIRMED.



*
 The panel finds this case appropriate for submission without oral argument pursuant to 9th Cir.R. 34-4 and Fed.R.App.P. 34(a)


**
 Hon.  William H. Orrick, Senior United States District Judge for the Northern District of California, sitting by designation


1
 Appellant's motion to strike appellees' submission under Federal Rule of Appellate Procedure 28(j) and appellees' motion to file a response to appellant's reply brief are denied